TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 5, 2014



                                     NO. 03-11-00877-CR


                                  Hugo Alquicira, Appellant

                                               v.

                                 The State of Texas, Appellee




        APPEAL FROM 277TH DISTRICT COURT OF WILLIAMSON COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction entered by the trial court on December 2,

2011. Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the court’s judgment. Therefore, the Court affirms the trial court’s judgment

of conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.